

Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This amended and restated employment agreement (the “Agreement”) is entered into
by and between Douglas C. Robinson (“you” or “your”) and LifeVantage
Corporation, a Colorado corporation, (the “Company”). This Agreement amends,
restates and supersedes that certain Employment Agreement between you and the
Company dated March 11, 2011 and effective as of March 15, 2011, as previously
amended to date, including pursuant to the Amendment thereto dated as of March
23, 2012 (the “Prior Agreement”). This Agreement has an effective date of March
25, 2014 (the “Effective Date”) and will automatically terminate on June 30,
2016 (the “Expiration Date”) unless extended by mutual written agreement of the
Company and you on or prior to the Expiration Date. In consideration of the
mutual covenants and promises made in this Agreement, you and the Company agree
as follows:
1.Position and Responsibilities. As of the Effective Date, you will continue
serving as a full-time employee of the Company as the Company’s President and
Chief Executive Officer (“PCEO”). You shall report directly to the Company’s
Board of Directors (the “Board”). You shall have the duties, responsibilities
and authority that are customarily associated with such position and such other
senior management duties as may reasonably be assigned by the Board. You will
devote your full time, efforts, abilities, and energies to promote the general
welfare and interests of the Company and any related enterprises of the Company.
You will loyally, conscientiously, and professionally do and perform all duties
and responsibilities of his position, as well as any other duties and
responsibilities as will be reasonably assigned by the Company. At the request
of the Company, you will also serve as an officer and/or member of the board of
directors of any Company affiliate, without additional compensation. Your
primary workplace will be located at the Company’s Utah office, currently
located at 9785 S. Monroe Street, Suite 300, Sandy, Utah 84070. Nothing herein
shall preclude you from (i) serving, with the prior consent of the Board, as a
member of the board of directors or advisory boards (or their equivalents in the
case of a non-corporate entity) of non-competing businesses and charitable
organizations, (ii) engaging in charitable activities and community affairs, and
(iii) managing your personal investments and affairs; provided, however, that
the activities set out in clauses (i), (ii) and (iii) shall be limited by you so
as not to materially interfere, individually or in the aggregate, with the
performance of your duties and responsibilities hereunder.
2.    Base Salary. During your employment as PCEO and while this Agreement is in
effect, you will be paid an annual base salary of $565,000.00 (the "Base
Salary") for your services as PCEO, payable in the time and manner that the
Company customarily pays its employees and subject to increase or decrease at
the discretion of the Board (or committee of the Board).
3.    Bonuses. During your employment as PCEO and while this Agreement is in
effect, you will be eligible to participate in any annual incentive bonus plan
as approved by the Board (or committee of the Board). Any such bonus shall be
paid to you during the first three months of the fiscal year that follows the
applicable performance fiscal year. The bonus will be deemed to have been earned
on the date of payment of such bonus and you must remain an employee of the
Company through the date of payment in order to receive the bonus.



1

--------------------------------------------------------------------------------



4.    Long-Term Incentive Plan. While you are an employee of the Company, you
will be eligible to receive grants of stock options (or other grants of Company
equity) to purchase shares of the Company’s common stock. Such equity grants, if
any, will be made in the sole discretion of the Board (or committee of the
Board) and will be subject to the terms and conditions specified by the Board
(or committee of the Board), the Company’s stock plan, the award agreement that
you must execute as a condition of any grant and the Company’s insider trading
policy. If required by applicable law with respect to transactions involving
Company equity securities, you agree that you shall use your best efforts to
comply with any duty that you may have to (i) timely report any such
transactions and (ii) to refrain from engaging in certain transactions from time
to time. The Company has no duty to register under (or otherwise obtain an
exemption from) the Securities Act of 1933 (or applicable state securities laws)
with respect to any Company equity securities that may be issued to you. Any
equity compensation awards that were granted to you before the Effective Date
shall continue to be governed by their applicable terms and conditions.
5.    Expense Reimbursement; Financial Planning and Compliance. During your
employment and while this Agreement is in effect, you will be reimbursed for all
reasonable business expenses (including, but without limitation, travel
expenses) upon the properly completed submission of requisite forms and receipts
to the Company in accordance with the Company’s expense reimbursement policy. In
addition, during your employment and while this Agreement is in effect, the
Company will pay up to $20,000 annually to cover costs incurred by you for
professional assistance with respect to personal financial and tax planning and
compliance.
6.    Employee Benefit Programs. During your employment with the Company, and
except as may be provided under an employee stock purchase plan, you will be
eligible to participate, on the same terms as generally provided to senior
executives, in all Company employee benefit plans and programs at the time or
thereafter made available to Company senior executive officers including,
without limitation, any savings or profit sharing plans, deferred compensation
plans, stock option incentive plans, group life insurance, accidental death and
dismemberment insurance, hospitalization, surgical, major medical and dental
coverage, vacation, sick leave (including salary continuation arrangements),
long-term disability, holidays and other employee benefit programs sponsored by
the Company. The Company may amend, modify or terminate these benefits at any
time and for any reason. Any change in any employee benefit program or programs
applicable to all covered employees shall not constitute a material breach of
the terms of the Agreement or constitute Good Reason as defined below.
7.    Termination of Employment. Unless the Company requests otherwise in
writing, upon termination of your employment for any reason, you understand and
agree that you shall be deemed to have also immediately resigned from all
positions as an officer (and/or director, if applicable) with the Company (and
its affiliates) as of your last day of employment (the “Termination Date”). Upon
termination of your employment for any reason, you shall receive payment or
benefits from the Company covering the following: (i) all unpaid salary and
unpaid vacation accrued pursuant to the paid time off policy through the
Termination Date, (ii) any payments/benefits to which you are entitled under the
express terms of any applicable Company



2

--------------------------------------------------------------------------------



employee benefit plan, (iii) any unreimbursed valid business expenses for which
you have submitted properly documented reimbursement requests, and (iv) your
then outstanding equity compensation awards as governed by their applicable
terms (collectively, (i) through (iv) are the “Accrued Pay”). You may also be
eligible for other post-employment payments and benefits as provided in this
Agreement. To the extent needed to comply with Internal Revenue Code (the
“Code”) Section 409A, you must as a condition of payment have experienced a
“separation from service” within the meaning of Code Section 409A with respect
to certain payments to be made to you on or after your Termination Date.
(a)    At-Will Employment. Your employment with the Company is at-will and
either you or the Company may terminate your employment at any time upon written
notice to the other party (except that your employment shall automatically be
terminated without notice upon your death) and for any reason (or no reason),
with or without Cause or Good Reason (as each are defined below), in each case
subject to the terms and provisions of this Agreement.
(b)    For Cause. For purposes of this Agreement, your employment may be
terminated by the Company for “Cause” as a result of the occurrence of one or
more of the following:
(i)    a charge, through indictment or criminal complaint, entry of pretrial
diversion or sentencing agreement, or your conviction of, or a plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude,
dishonesty or fraud, or any other criminal arrest (for example D.U.I.) which the
Company, in its discretion considers inappropriate or harmful to its interests;
(ii)    your refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of this Agreement and the
Confidentiality Agreement and the polices and procedures of the Company or a
Company affiliate;
(iii)    fraud or deceptive or illegal conduct in your performance of duties for
the Company or a Company affiliate;
(iv)    your material breach of any material term of this Agreement; or
(v)    any conduct by you which materially injurious to the Company or a Company
affiliate or materially injurious to the business reputation of the Company or a
Company affiliate.
In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from the Company.
(c)    Without Cause. The Company may terminate your employment without Cause at
any time and for any reason with notice. If your employment is terminated
without Cause and while this Agreement is in effect then, in addition to your
Accrued Pay, you will be



3

--------------------------------------------------------------------------------



eligible to receive payments equal in the aggregate to your then annualized Base
Salary. The payments shall be paid to you in cash, in substantially equal
monthly installments payable over the twelve (12) month period following your
Termination Date, provided, however, the first payment (in an amount equal to
two (2) months of Base Salary) shall be made on the sixtieth (60th) day
following the Termination Date. As a condition to receiving (and continuing to
receive) the payments provided in this Section 7(c) you must: (i) within not
later than forty-five (45) days after your Termination Date, execute (and not
revoke) and deliver to the Company a Separation Agreement in a form prescribed
by the Company and such Separation Agreement shall include without limitation a
release of all claims against the Company and its affiliates along with a
covenant not to sue and (ii) remain in full compliance with such Separation
Agreement.
(d)    Voluntary Termination. In the event you voluntarily terminate your
employment with the Company, you will be entitled to receive only your Accrued
Pay. You will be entitled to no other compensation from the Company.
(e)    Death or Disability. In the event your employment with the Company is
terminated while this Agreement is in effect due to your Disability, death or
presumed death, then you or your estate will be entitled to receive your Accrued
Pay. For purposes of this Agreement, “Disability” is defined to occur when you
are unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.
(f)    Resignation for Good Reason. You may resign your employment from the
Company for “Good Reason” subject to the terms and conditions set forth below.
Your resignation for Good Reason will only be effective if the Company has not
cured or remedied the Good Reason event within 30 days after its receipt of your
written notice (such notice shall describe in detail the basis and underlying
facts supporting your belief that a Good Reason event has occurred). Such notice
of your intention to resign for Good Reason must be provided to the Company
within forty-five (45) days following the initial existence of a Good Reason
event. Failure to timely provide such written notice to the Company or failure
to timely resign your employment for Good Reason means that you will be deemed
to have consented to and waived the Good Reason event. If the Company does
timely cure or remedy the Good Reason event, then you may either resign your
employment without Good Reason or you may continue to remain employed subject to
the terms of this Agreement.
(i)    You have incurred a material diminution in your responsibilities, duties
or authority;
(ii)    You have incurred a material diminution in your Base Salary; or
(iii)    The Company has materially breached a material term of this Agreement.



4

--------------------------------------------------------------------------------



The foregoing Good Reason provisions in this Section 7(f) are intended to (and
shall be interpreted to) comply with the Good Reason safe harbor afforded by
Treasury Regulation Section 1.409A-1(n)(2)(ii).
If you resign your employment for Good Reason, then in addition to your Accrued
Pay, you will be eligible to receive payments equal in the aggregate to your
then annualized Base Salary. The payments shall be paid to you in cash, in
substantially equal monthly installments payable over the twelve (12) month
period following your Termination Date, provided, however, the first payment (in
an amount equal to two (2) months of Base Salary) shall be made on the sixtieth
(60th) day following the Termination Date. As a condition to receiving (and
continuing to receive) the payments provided in this Section 7(f) you must: (1)
within not later than forty-five (45) days after your Termination Date, execute
(and not revoke) and deliver to the Company a Separation Agreement in a form
prescribed by the Company and such Separation Agreement shall include without
limitation a release of all claims against the Company and its affiliates along
with a covenant not to sue and (2) remain in full compliance with such
Separation Agreement.
(g)    Termination Within Twelve (12) Months after a Change in Control. The
provisions of this Section 7(g) set forth certain terms of an agreement reached
between you and the Company regarding your rights and obligations upon the
occurrence of a Change in Control of the Company while this Agreement is in
effect. These provisions are intended to assure and encourage in advance your
continued attention and dedication to your assigned duties and your objectivity
during the pendency and after the occurrence of any such event. Except if a
termination of your employment by the Company without Cause or a Good Reason
event has occurred during the twelve month period after a Change in Control,
these provisions shall terminate and be of no further force or effect beginning
on the first anniversary of the occurrence of a Change in Control.
(i)    “Change in Control” shall mean the occurrence of any one or more of the
following: (A) any merger, consolidation or business combination in which the
shareholders of the Company immediately prior to the merger, consolidation or
business combination do not own at least a majority of the outstanding equity
interests of the surviving parent entity, (B) the sale or other disposition of
all or substantially all of the Company's assets, (C) the acquisition of
beneficial ownership or control of (including, without limitation, power to
vote) a majority of the outstanding shares of the Company’s capital stock by any
person or entity (including a "group" as defined by or under Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (D) the
dissolution or liquidation of the Company, (E) a contested election of
directors, as a result of which or in connection with which the persons who were
directors of the Company before such election or their nominees cease to
constitute a majority of the Board, or (F) any other event specified by the
Board.
(ii)    If within twelve (12) months after a Change in Control, your employment
is terminated by the Company without Cause, then subject to your compliance with
the terms of Section 7(c), the Company shall pay you those benefits described in
Section 7(c) above.



5

--------------------------------------------------------------------------------



(iii)    If within twelve (12) months after a Change in Control, a Good Reason
event has occurred and you resign your employment for Good Reason, then subject
to your compliance with the terms of Section 7(f), the Company shall pay you
those benefits described in Section 7(f).
(iv)    Unless otherwise provided in the applicable option agreement or
stock-based award agreement, all outstanding stock options and other stock-based
awards granted to you by the Company shall immediately accelerate and become
exercisable or non-forfeitable as of the date of Change in Control, and you
shall be entitled to any other rights and benefits with respect to stock-related
awards, to the extent and upon the terms provided in the employee stock option
or incentive plan or any agreement or other instrument attendant thereto
pursuant to which such options or awards were granted.
8.    Limitation on Golden Parachute Payments. Notwithstanding any other
provision of this Agreement or any such other agreement or plan, if any portion
of the Total Payments (as defined below) would constitute an Excess Parachute
Payment (as defined below) and therefore would be nondeductible to the Company
by reason of the operation of Code Section 280G relating to golden parachute
payments and/or would be subject to the golden parachute excise tax (“Excise
Tax”) by reason of Section 4999 of the Code, then the full amount of the Total
Payments shall not be provided to you and you shall instead receive the Reduced
Total Payments (as defined below).
If the Total Payments must be reduced to the Reduced Total Payments, the
reduction shall occur in the following order: (1) reduction of cash payments for
which the full amount is treated as a Parachute Payment; (2) cancellation of
accelerated vesting (or, if necessary, payment) of cash awards for which the
full amount is not treated as a parachute payment; (3) cancellation of any
accelerated vesting of equity awards; and (4) reduction of any continued
employee benefits. In selecting the equity awards (if any) for which vesting
will be reduced under clause (3) of the preceding sentence, awards shall be
selected in a manner that maximizes the after-tax aggregate amount of Reduced
Total Payments provided to you, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Section 409A of the
Code, awards instead shall be selected in the reverse order of the date of
grant.
For the avoidance of doubt, for purposes of measuring an equity compensation
award’s value to you when performing the determinations under the preceding
paragraph, such award’s value shall equal the then aggregate fair market value
of the vested shares underlying the award less any aggregate exercise price less
applicable taxes. Also, if two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis. In no event shall (i) you
have any discretion with respect to the ordering of payment reductions or (ii)
the Company be required to gross up any payment or benefit to you to avoid the
effects of the Excise Tax or to pay any regular or excise taxes arising from the
application of the Excise Tax.
All mathematical determinations and all determinations of whether any of the
Total Payments are Parachute Payments that are required to be made under this
Section 8 shall be made by a nationally recognized independent audit firm
selected by the Company (the “Accountants”), who shall provide their
determination, together with detailed supporting



6

--------------------------------------------------------------------------------



calculations regarding the amount of any relevant matters, both to the Company
and to you. Such determination shall be made by the Accountants using reasonable
good faith interpretations of the Code. The Company shall pay the fees and costs
of the Accountants which are incurred in connection with this Section 8.
“Excess Parachute Payment” has the same meaning provided to such term by
Treasury Regulations section 1.280G-1 Q/A-3.
“Parachute Payment” has the same meaning provided to such term by Treasury
Regulations section 1.280G-1 Q/A-2.
“Reduced Total Payments” means the lesser portion of the Total Payments that may
be provided to you instead of the Total Payments. The Reduced Total Payments
shall be the maximum amount from the Total Payments that can be provided to you
without incurring Excess Parachute Payments.
“Total Payments” means collectively the benefits or payments provided by the
Company (or by any person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company's assets within the
meaning of Section 280G of the Code and the regulations thereunder) to or for
the benefit of you under this Agreement or any other agreement or plan.
9.    Proprietary Information and Inventions Agreement; Confidentiality. You
will be required, as a condition of your employment with the Company, to timely
execute and comply with the Company’s form of proprietary information and
inventions agreement as may be amended from time to time by the Company
(“Confidentiality Agreement”).
10.    Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place. Your rights and
obligations under this Agreement shall not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.
11.    Governing Law; Arbitration. To the extent not preempted by federal law,
this Agreement will be deemed a contract made under, and for all purposes shall
be construed in



7

--------------------------------------------------------------------------------



accordance with, the laws of Utah. Any controversy or claim relating to this
Agreement or any breach thereof, and any claims you may have arising from or
relating to your employment with the Company, will be settled solely and finally
by arbitration in Salt Lake City, Utah before a single arbitrator and judgment
upon such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof, provided that this Section 11 shall not be construed to
eliminate or reduce any right the Company or you may otherwise have to obtain a
temporary restraining order or a preliminary or permanent injunction to enforce
any of the covenants contained in this Agreement before the matter can be heard
in arbitration.
12.    Taxes. The Company shall have the right to withhold and deduct from any
payment hereunder any federal, state or local taxes of any kind required by law
to be withheld with respect to any such payment. The Company shall not be liable
to you or other persons as to any unexpected or adverse tax consequence realized
by you and you shall be solely responsible for the timely payment of all taxes
arising from this Agreement that are imposed on you. This Agreement is intended
to comply with the applicable requirements of Code Section 409A and shall be
limited, construed and interpreted in a manner so as to comply therewith. Each
payment made pursuant to any provision of this Agreement shall be considered a
separate payment and not one of a series of payments for purposes of Code
Section 409A. While it is intended that all payments and benefits provided under
this Agreement to you will be exempt from or comply with Code Section 409A, the
Company makes no representation or covenant to ensure that the payments under
this Agreement are exempt from or compliant with Code Section 409A. The Company
will have no liability to you or any other party if a payment or benefit under
this Agreement is challenged by any taxing authority or is ultimately determined
not to be exempt or compliant. In addition, if upon your Termination Date, you
are then a “specified employee” (as defined in Code Section 409A), then solely
to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following your Termination Date until the
earlier of (i) the first business day of the seventh (7th) month following your
Termination Date or (ii) ten (10) days after the Company receives written
confirmation of your death. Any such delayed payments shall be made without
interest. Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement or in-kind benefits in
one taxable year shall not affect the expenses eligible for reimbursement or
in-kind benefits in any other taxable year; (2) the reimbursement of eligible
expenses or in-kind benefits shall be made promptly, subject to the Company’s
applicable policies, but in no event later than the end of the year after the
year in which such expense was incurred; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
13.    Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement (and the agreements referenced herein) contains all
the legally binding understandings and agreements between you and the Company
pertaining to the subject matter of this Agreement and supersedes all such
agreements, whether oral or in writing, previously discussed or entered into
between the parties including without limitation the Prior Agreement and any
term sheets regarding your continued employment with the Company. As a material



8

--------------------------------------------------------------------------------



condition of this Agreement, you represent that by entering into this Agreement
or by continuing as a Company employee you are not violating the terms of any
other contract or agreement or other legal obligations that would prohibit you
from performing your duties for the Company. You further agree and represent
that in providing your services to the Company you will not utilize or disclose
any other entity's trade secrets or confidential information or proprietary
information. You represent that you are not resigning employment or relocating
any residence in reliance on any promise or representation by the Company
regarding the kind, character, or existence of such work, or the length of time
such work will last, or the compensation therefor.
14.    Non-Competition and Non-Solicitation.
(a)    Non-solicitation of employees and consultants. During your employment and
for a period of two years after your employment terminates, you will not
directly or indirectly solicit or induce, or attempt to solicit or induce, any
employee or consultant of the Company to quit their employment or cease
rendering services to the Company, unless you are specifically authorized to do
so by the Company.
(b)    Non-solicitation of Customers. To the extent permitted under applicable
law, and in order to protect the Confidential Information and preserve the
Company’s relationships with its prospects and customers, you agree that for a
period of two (2) years after your employment with the Company ends for any
reason, you will not directly or indirectly solicit any business consisting of
nutritional supplements or any other product or service of the Company at the
time of your termination with any prospect or customer of the Company.
(c)    Non-Competition. You shall not, for a period of one (1) year after your
employment with the Company ends for any reason, engage in, advise or consult
with, or accept employment with any company, business or any entity, or
contribute your knowledge to any work or activity that involves a product,
process, provision of services or distribution channel (network marketing) as
offered by the company, the development and/or sales of nutritional supplements,
or any other product or service of the Company which is competitive with and the
same as or similar to a product, process, or provision of services or
distribution channel (network marketing) on which you worked or with respect to
which you had access to confidential information while with the Company.
Following expiration of said one-year period, you shall continue to be obligated
under the confidentiality provisions of this Agreement and of your proprietary
information and inventions agreement not to disclose and/or use confidential
information so long as it shall remain proprietary or protectable as
confidential or trade secret information. You acknowledge that this restraint is
reasonable as to time and geographic limits and is necessary to protect the
Company’s confidential information, and that it will not unduly restrict your
ability to secure suitable employment after leaving the Company.
(d)    Modification By Court. If any court or arbitrator determines that any
post-employment restrictive covenant is unreasonable in any respect, you agree
that the Court may modify any unreasonable terms and enforce the agreement as
modified.
(e)    Extension of Non-Compete. For any period of time in which you are found
to be in violation of any of the above non-compete or non-solicitation
agreements, that



9

--------------------------------------------------------------------------------



period of time shall be added on to the length of the restriction or period of
protection for the Company.
(f)    Notice to Subsequent Employers. You agree that the Company may provide
notice of your obligations under any provision of this Agreement to any company
or future employer of yours should the Company consider it necessary for the
enforcement of those obligations.
15.    Covenants. As a condition of this Agreement and to your receipt of any
post-employment benefits, you agree that you will fully and timely comply with
all of the covenants set forth in this subsection (which shall survive your
termination of employment and termination or expiration of this Agreement):
(i)    You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
shall survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;
(ii)    Within five (5) days of the Termination Date, you shall return to the
Company all Company confidential information including, but not limited to,
intellectual property, etc., and you shall not retain any copies, facsimiles or
summaries of any Company proprietary information;
(iii)    You will not at any time make (or direct anyone to make) any
disparaging statements (oral or written) about the Company, or any of its
affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations;
(iv)    You agree that during the period of your employment with the Company and
thereafter, you will not utilize any trade secrets of the Company in order to
solicit, either on behalf of yourself or any other person or entity, the
business of any client or customer of the Company, whether past, present or
prospective. The Company considers the following, without limitation, to be its
trade secrets: Financial information, administrative and business records,
analysis, studies, governmental licenses, employee records (including but not
limited to counts and goals), prices, discounts, financials, electronic and
written files of Company policies, procedures, training, and forms, written or
electronic work product that was authored, developed, edited, reviewed or
received from or on behalf of the Company during period of employment, Company
developed technology, software, or computer programs, process manuals, products,
business and marketing plans and/or projections, Company sales and marketing
data, Company technical information, Company strategic plans, Company
financials, vendor affiliations, proprietary information, technical data, trade
secrets, know-how, copyrights, patents, trademarks, intellectual property, and
all documentation related to or including any of the foregoing; and
(v)    You agree that, upon the Company’s request and without any payment
therefore, you shall reasonably cooperate with the Company (and be available as



10

--------------------------------------------------------------------------------



necessary) after the Termination Date in connection with any matters involving
events that occurred during your period of employment with the Company.
(b)    You also agree that you will fully and timely comply with all of the
covenants set forth in this subsection (which shall survive your termination of
employment and termination or expiration of this Agreement):
(i)    You will fully pay off any outstanding amounts owed to the Company no
later than their applicable due date or within thirty days of your Termination
Date (if no other due date has been previously established);
(ii)    Within five (5) days of the Termination Date, you shall return to the
Company all Company property including, but not limited to, computers, cell
phones, pagers, keys, business cards, etc.;
(iii)    Within thirty (30) days of the Termination Date, you will submit any
outstanding expense reports to the Company on or prior to the Termination Date;
and
(iv)    As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail;
(c)    You agree that you will strictly adhere to and obey all Company rules,
policies, procedures, regulations and guidelines, including but not limited to
those contained in the Company’s employee handbook, as well any others that the
Company may establish including without limitation any policy the Company adopts
on the recoupment of compensation.
16.    Offset. Any severance or other payments or benefits made to you under
this Agreement may be reduced, in the Company’s discretion, by any amounts you
owe to the Company provided that any such offsets do not violate Code Section
409A.
17.    Notice. Any notice that the Company is required to or may desire to give
you shall be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder shall be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s General Counsel at its principal office, or at such other office as
the Company may from time to time designate in writing. The date of actual
delivery of any notice under this Section 17 shall be deemed to be the date of
delivery thereof.
18.    Waiver; Severability. No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Company in
writing and such amendment or waiver expressly references this Section 18. No
waiver by you or the Company of the breach of any condition or provision of this
Agreement will be deemed a waiver of a



11

--------------------------------------------------------------------------------



similar or dissimilar provision or condition at the same or any prior or
subsequent time. Except as expressly provided herein to the contrary, failure or
delay on the part of either party hereto to enforce any right, power, or
privilege hereunder will not be deemed to constitute a waiver thereof. In the
event any portion of this Agreement is determined to be invalid or unenforceable
for any reason, the remaining portions shall be unaffected thereby and will
remain in full force and effect to the fullest extent permitted by law.
19.    Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.
20.    Key-Man Insurance. The Company shall have the right to insure your life
for the sole benefit of the Company, in such amounts, and with such terms, as it
may determine. All premiums payable thereon shall be the obligation of the
Company. You shall have no interest in any such policy, but you agree to
cooperate with the Company in taking out such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on you by any such documents.





12

--------------------------------------------------------------------------------



Exhibit 10.2

ACKNOWLEDGED AND AGREED:


This 26th day of March, 2014.        This 26th day of March, 2014.


LIFEVANTAGE CORPORATION




/s/ Garry Mauro                    /s/ Douglas C. Robinson        
By: Garry Mauro                    Douglas C. Robinson
Title: Chairman of the Board of Directors





Signature Page to Amended and Restated Emplyment Agreement